Exhibit 99.1 Tianyin Reports Record Fiscal 2010 Financial Results Press Release Source: Tianyin Pharmaceutical Co., Inc. On Wednesday September 29, 2010, 8:46 am EDT CHENGDU, China, Sept. 29 /PRNewswire-Asia-FirstCall/ Tianyin Pharmaceutical Co., Inc., (NYSE Amex: TPI), a biopharmaceutical company that specializes in patented biopharmaceutical, modernized traditional Chinese medicine ("TCM"), branded generics and other pharmaceuticals, announced the results of fiscal year 2010 ended June 30, 2010. Fiscal year 2010 ending June 30, 2010 financial highlights FY2010 revenue exceeds our revenue guidance of $63.0 million for FY2010, up 49.0% year over year (yoy) to $63.9 million from $42.9 million for FY2009 Gross profit delivered $33.3 million, up 55.6% yoy from $21.4 million for FY2009 Gross margins increased to 52.2% from 49.8% for FY2009 Net income rose 51.9% yoy to $12.0 million at 19.0% net margin from $7.9 million at 18.0% net margin for FY2009; the net income also exceeds our net income guidance of $11.0 million for FY2010 Earnings per share equals to $0.47 per basic share, or $0.40 per diluted share, up 25.0% year over year from $0.32 per diluted share in FY2009 Cash and cash equivalents were $27.0 million on June 30, 2010 as compared to $12.4 million in cash and cash equivalents on June 30, 2009 FY2010 operating cash flow rose 85.5% year over year to $15.4 million from $8.3 million in FY2009 FY2010 results FY2010
